Citation Nr: 1003171	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-36 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
lumbar spine disorder.  

2.  Entitlement to a rating in excess of 20 percent for 
radiculopathy of the left lower extremity.  

3.  Entitlement to a rating in excess of 20 percent for 
radiculopathy of the right lower extremity.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1981 to June 1998.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Waco Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in March 2003, increased the rating for 
the lumbar spine disorder to 60 percent effective November 1, 
2002 and in September 2004 separated out the manifestations 
of the disorder and assigned separate evaluations such as: a 
40 percent evaluation for the lumbar spine disorder, a 20 
percent evaluation for radiculopathy of the left lower 
extremity, and a 20 percent evaluation for radiculopathy of 
the right lower extremity.  This matter was remanded in 
February 2008.  A review of the record shows that the RO has 
complied with all remand instructions to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran stated in the November 2005 substantive appeal 
that his disabilities have interfered with employment.  After 
advising the Veteran of the provisions of 38 C.F.R. 
§ 3.321(b)(1) and the requirements for establishing 
entitlement to extra-schedular evaluations for the lumbar 
spine disability and radiculopathy of the bilateral lower 
extremities, the RO should consider whether the Veteran's 
case should be forwarded to the Director of the Compensation 
and Pension Service for extra-schedular consideration under 
the provisions of 38 C.F.R. § 3.321(b)(1).

The Board notes that the Veteran stated in May 2008 that he 
has been receiving Social Security Administration (SSA) 
disability benefits since October 2005.  The record does not 
reflect an attempt by VA to secure copies of the SSA 
determination pertaining to the claimant or the medical 
records considered in conjunction with the determination.  

In Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the U.S. 
Court of Appeals for Veterans Claims (Court) held, in 
essence, that records pertaining to SSA disability claims in 
possession of SSA are constructively in possession of VA (See 
38 C.F.R. § 3.201), and that if VA does not seek to secure 
such records from SSA, it violates its duty to assist the 
claimant under 38 U.S.C.A. § 5107(a).  Memorandum decisions 
of the Court and Joint Motions by the parties endorsed by the 
Court have consistently adhered to this precedent.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the Veteran of 
the provisions of 38 C.F.R. § 3.321(b)(1) 
and the requirements for establishing 
entitlement to extra-schedular 
evaluations for the lumbar spine 
disability and radiculopathy of the 
bilateral lower extremities.  
Specifically, the Veteran should be 
advised that he can submit or identify 
evidence in conjunction for his claim for 
increased ratings for the lumbar spine 
disability and radiculopathy of the 
bilateral lower extremities, which tends 
to show marked interference with 
employment and/or frequent 
hospitalization due to these 
disabilities.  He should further be 
advised that such evidence can include 
documentation demonstrating the amount of 
time he has lost from work specifically 
as a result of the lumbar spine 
disability and radiculopathy of the 
bilateral lower extremities.

2.  The RO should secure from SSA copies 
of their determination on the Veteran's 
claim for SSA disability benefits, as 
well as copies of the complete medical 
records considered in conjunction with 
that determination.  Upon receipt of 
those records, the RO should review them 
and arrange for any further development 
suggested by the information therein.  

3.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim.  
Unless the benefits sought are granted, 
the Veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


